DETAILED ACTION
Status of Application
Claims 1-17 are pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 objected to because of the following informalities:  there is a lack of antecedent basis for the recitation of “the first to third touch sensors” in claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. (US 20130033450 A1), in view of Inada et al. (US 20130082763 A1), further in view of Yamaguchi (US 20130278560 A1).
Regarding claim 1, Coulson teaches a touch panel comprising: a touch driving electrode; an dielectric member provided on the touch driving electrode; (Fig. 5: touch driving electrode 610. Para 182-183)
a touch sensing electrode provided on the elastic dielectric member and overlapped with the touch driving electrode;  (Fig. 5. Touch sensing electrode 615. Para 182-183)
wherein there is a touch point sensing mode and a touch force sensing mode.  (Para 182-183)
However Coulson does not teach (i) a first dummy electrode overlapped with the touch driving electrode and provided on the elastic dielectric member while being in parallel with the touch sensing electrode, and the first dummy electrode is electrically connected to the touch sensing electrode in a touch force sensing mode.

However, regarding to the aforementioned feature (i),
Inada teaches a first dummy electrode overlapped with the touch driving electrode and provided on the elastic dielectric member while being in parallel with the touch sensing electrode, and the first dummy electrode is electrically connected to the touch sensing electrode in a touch force sensing mode. (Para 41. Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output switching circuit 40 connects a plurality of electrodes selected from the second electrodes 12a to 12i to the capacitance measuring part 50, while disconnecting others of the second electrodes 12a to 12i from the capacitance measuring part 50. In FIG. 2, the first switch 40a and the second switch 40b of the output switching circuit 40 are shorted (are turned on) and other switches 40c to 40i are disconnected (are turned off). Para 50: The external force calculating part 60 shown in FIGS. 1 and 2 calculates magnitude of external force applied to each pair of electrodes Es based on capacitance of a plurality of electrode pair groups Eg measured by the capacitance measuring part 50. Now, description will be given to how to calculate external force applied to the pair of electrodes Es at the coordinates (X2, Y2) in FIGS. 3A to 3D. Para 62: When each electrode pair group Eg is constituted by nine square pairs of electrodes Es as shown in FIG. 5, the external force calculating part 60 (shown in FIGS. 1 and 2) sets coefficients for respective electrode pair groups Eg as 
Inada further teaches that the electrodes that are not used for sensing signals are floating.  (Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output switching circuit 40 connects a plurality of electrodes selected from the second electrodes 12a to 12i to the capacitance measuring part 50, while disconnecting others of the second electrodes 12a to 12i from the capacitance measuring part 50. In FIG. 2, the first switch 40a and the second switch 40b of the output switching circuit 40 are shorted (are turned on) and other switches 40c to 40i are disconnected (are turned off). So in this case the adjacent electrodes are disconnected and floating as they are not used of sensing as taught by Olson)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Coulson with Inada to teach a first dummy electrode overlapped with the touch driving electrode and provided on the elastic dielectric member while being in parallel with the touch sensing electrode, and the first dummy electrode is electrically connected to the touch sensing electrode in a touch 
However, regarding to the aforementioned feature (ii),
However Yamaguchi teaches electrodes can be selectively scanned for lower resolution. (Para 52.  Please note that when the electrodes are not selected for touch scanning, it is floated as it is not selected for driven)
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Coulson and Inada with Yamaguchi to teach wherein the first dummy electrode is electrically floating in a touch point sensing mode to skip electrodes scanning during touch point detection mode in order to adjust the resolution of the touch panel device to fit the design requirement.

Regarding claim 2, Coulson, Inada and Yamaguchi already teaches the touch panel according to claim 1,
And Inada further the touch panel further comprising a second dummy electrode overlapped with the touch driving electrode and provided on the elastic dielectric member while being in parallel with the touch sensing electrode, wherein the touch sensing electrode is interposed between the first and second dummy electrodes, and the first and second dummy electrodes are provided in parallel with the touch sensing electrode. (Para 41. Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output Para 50: The external force calculating part 60 shown in FIGS. 1 and 2 calculates magnitude of external force applied to each pair of electrodes Es based on capacitance of a plurality of electrode pair groups Eg measured by the capacitance measuring part 50. Now, description will be given to how to calculate external force applied to the pair of electrodes Es at the coordinates (X2, Y2) in FIGS. 3A to 3D. Para 62: When each electrode pair group Eg is constituted by nine square pairs of electrodes Es as shown in FIG. 5, the external force calculating part 60 (shown in FIGS. 1 and 2) sets coefficients for respective electrode pair groups Eg as coefficients proportional to the degree of effect of a pair of electrodes whose capacitance is to be calculated. For example, capacitance of a pair of electrodes Es to be calculated is calculated using Equation 3.   So the measurement is done three sensing electrodes at a time including touch sensing. electrodes and 2 adjacent electrodes on its sides are dummy electrodes which are on the same layer as the touch sensing electrode and overlapping the touch driving electrodes.)

Regarding claim 3, Coulson, Inada and Yamaguchi already teach the touch panel according to claim 2,


Regarding claim 4, Coulson, Inada and Yamaguchi already teach the touch panel according to claim 1, 
And Inada further teaches wherein the elastic dielectric member includes PDMS (polydimethylsiloxane), acrylic or poly-urethane material. (Para 38)

Regarding claim 5, Coulson, Inada and Yamaguchi already teach the touch panel according to claim 3,
And Inada further teaches the touch panel further comprising: a first substrate with the touch driving electrode provided thereon; and a second substrate with the touch sensing electrode and the first and second dummy electrodes provided thereon, wherein the elastic dielectric member is interposed between the first and second substrates. (Fig. 1: substrate 15 and 14. Para 34)


And Inada further teaches wherein the touch driving electrode is provided on one surface of the elastic dielectric member, and the touch sensing electrode and the first and second dummy electrodes are provided on another surface of the elastic dielectric member. (Fig. 1 shows the structure. Para 34)

Regarding claim 7, Coulson, Inada and Yamaguchi already teach the touch panel according to claim 2, 
And Inada further teaches further comprising a dummy bridge electrode for electrically connecting one side of the first dummy electrode with one side of the second dummy electrode. (Para 41. Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output switching circuit 40 connects a plurality of electrodes selected from the second electrodes 12a to 12i to the capacitance measuring part 50, while disconnecting others of the second electrodes 12a to 12i from the capacitance measuring part 50. In FIG. 2, the first switch 40a and the second switch 40b of the output switching circuit 40 are shorted (are turned on) and other switches 40c to 40i are disconnected (are turned off). Para 50: The external force calculating part 60 shown in FIGS. 1 and 2 calculates magnitude of external force applied to each pair of electrodes Es based on capacitance of a plurality of electrode pair groups Eg measured by the capacitance measuring part Para 62: When each electrode pair group Eg is constituted by nine square pairs of electrodes Es as shown in FIG. 5, the external force calculating part 60 (shown in FIGS. 1 and 2) sets coefficients for respective electrode pair groups Eg as coefficients proportional to the degree of effect of a pair of electrodes whose capacitance is to be calculated. For example, capacitance of a pair of electrodes Es to be calculated is calculated using Equation 3.   So the measurement is done three sensing electrodes at a time including touch sensing. electrodes and adjacent electrodes are dummy electrodes which are on the same layer as the touch sensing electrode and overlapping the touch driving electrodes.) 

Regarding claim 8, refer to the rejection for claim 1 as the rejection for claim 1 can be reject claim 8.

Regarding claim 9, refer to rejections to claims 2 in combination with claim 3.

Regarding claim 10, refer to rejection for claim 5.

Regarding claim 11, refer to rejection for claim 7.

Regarding claim 12, refer to rejection for claim 6


And Inada in combination with Yamaguchi further teach wherein the touch driving circuit includes an electrode connecting part, wherein the electrode connecting part electrically floats the first and second dummy electrodes in a unit of the touch sensing electrode groups in accordance with the touch point sensing mode, (Para 52 of Yamaguchi.  Please note that when the electrodes are not selected for touch scanning, it is floated as it is not selected for driven)
and the electrode connecting part electrically connects the first and second dummy electrodes to the touch sensing electrode in a unit of the touch sensing electrode groups in accordance with the touch force sensing mode. Para 41. Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output switching circuit 40 connects a plurality of electrodes selected from the second electrodes 12a to 12i to the capacitance measuring part 50, while disconnecting others of the second electrodes 12a to 12i from the capacitance measuring part 50. In FIG. 2, the first switch 40a and the second switch 40b of the output switching circuit 40 are shorted (are turned on) and other switches 40c to 40i are disconnected (are turned off). Para 50: The external force calculating part 60 shown in FIGS. 1 and 2 calculates magnitude of external force applied to each pair of electrodes Es based on capacitance of a plurality of electrode pair groups Eg measured by the capacitance measuring part 50. Now, description will Para 62: When each electrode pair group Eg is constituted by nine square pairs of electrodes Es as shown in FIG. 5, the external force calculating part 60 (shown in FIGS. 1 and 2) sets coefficients for respective electrode pair groups Eg as coefficients proportional to the degree of effect of a pair of electrodes whose capacitance is to be calculated. For example, capacitance of a pair of electrodes Es to be calculated is calculated using Equation 3.   So the measurement is done three sensing electrodes at a time including touch sensing. electrodes and adjacent electrodes are dummy electrodes which are on the same layer as the touch sensing electrode and overlapping the touch driving electrodes.) 

Regarding claim 14, Coulson, Inada and Yamaguchi already teach the driving apparatus according to claim 13, 
And Inada and Yamaguchi in combination further teaches wherein the touch driving circuit senses a change of charge amount in a first touch sensor provided between the touch driving electrode and the touch sensing electrode through a sensing routing line connected with the touch sensing electrode for each of the touch sensing electrode groups in accordance with the touch point sensing mode, (Fig 3 shows the traces line 17.  (Para 21 and 52 of Yamaguchi. It is projected capacitive touch panel .  Please note that when the electrodes are not selected for touch scanning, it is floated as it is not selected for driven)
and the touch driving circuit senses a change of charge amount in the first to third touch sensors provided among the touch sensing electrode, each of the first and Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output switching circuit 40 connects a plurality of electrodes selected from the second electrodes 12a to 12i to the capacitance measuring part 50, while disconnecting others of the second electrodes 12a to 12i from the capacitance measuring part 50. In FIG. 2, the first switch 40a and the second switch 40b of the output switching circuit 40 are shorted (are turned on) and other switches 40c to 40i are disconnected (are turned off). Para 50: The external force calculating part 60 shown in FIGS. 1 and 2 calculates magnitude of external force applied to each pair of electrodes Es based on capacitance of a plurality of electrode pair groups Eg measured by the capacitance measuring part 50. Now, description will be given to how to calculate external force applied to the pair of electrodes Es at the coordinates (X2, Y2) in FIGS. 3A to 3D. Para 62: When each electrode pair group Eg is constituted by nine square pairs of electrodes Es as shown in FIG. 5, the external force calculating part 60 (shown in FIGS. 1 and 2) sets coefficients for respective electrode pair groups Eg as coefficients proportional to the degree of effect of a pair of electrodes whose capacitance is to be calculated. For example, capacitance of a pair of electrodes Es to be calculated is calculated using Equation 3.   So the measurement is done three sensing electrodes at a time including touch sensing. electrodes and adjacent 

Regarding claim 15, Coulson, Inada and Yamaguchi already teach the driving apparatus according to claim 14, 
And Inada with Yamaguchi further teaches wherein the touch driving circuit generates touch point data by sequentially supplying a touch driving pulse to the plurality of touch driving electrodes and sensing a change of charge amount in the first touch sensor through the sensing routing line in accordance with the touch point sensing mode, (Para 21 and 52 of Yamaguchi. It is projected capacitive touch panel .  Please note that when the electrodes are not selected for touch scanning, it is floated as it is not selected for driven.  The scanning is sequentially.)
and the touch driving circuit generates touch force data by sequentially supplying a touch driving pulse to the plurality of touch driving electrodes and sensing a change of charge amount in the first to third touch sensors through the sensing routing line in accordance with the touch force sensing mode. (Inada: Para 41. Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output switching circuit 40 connects a plurality of electrodes selected from the second electrodes 12a to 12i to the capacitance measuring part 50, while disconnecting others of the second electrodes 12a to 12i from the capacitance measuring part 50. In FIG. 2, the first switch 40a and the second switch Para 50: The external force calculating part 60 shown in FIGS. 1 and 2 calculates magnitude of external force applied to each pair of electrodes Es based on capacitance of a plurality of electrode pair groups Eg measured by the capacitance measuring part 50. Now, description will be given to how to calculate external force applied to the pair of electrodes Es at the coordinates (X2, Y2) in FIGS. 3A to 3D. Para 62: When each electrode pair group Eg is constituted by nine square pairs of electrodes Es as shown in FIG. 5, the external force calculating part 60 (shown in FIGS. 1 and 2) sets coefficients for respective electrode pair groups Eg as coefficients proportional to the degree of effect of a pair of electrodes whose capacitance is to be calculated. For example, capacitance of a pair of electrodes Es to be calculated is calculated using Equation 3.   So the measurement is done three sensing electrodes at a time including touch sensing. electrodes and adjacent electrodes are dummy electrodes which are on the same layer as the touch sensing electrode and overlapping the touch driving electrodes.) 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. (US 20130033450 A1), in view of Inada et al. (US 20130082763 A1), in view of Yamaguchi (US 20130278560 A1), further in view of Coni et al. (US 20120086667 A1).
Regarding claim 16, Coulson, Inada and Yamaguchi already teach the driving apparatus according to claim 14, 

and the touch driving circuit generates touch force data by supplying a touch driving pulse to the touch driving electrode and sensing a change of charge amount in the first to third touch sensors through the sensing routing line. (Inada: Para 41. Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output switching circuit 40 connects a plurality of electrodes selected from the second electrodes 12a to 12i to the capacitance measuring part 50, while disconnecting others of the second electrodes 12a to 12i from the capacitance measuring part 50. In FIG. 2, the first switch 40a and the second switch 40b of the output switching circuit 40 are shorted (are turned on) and other switches 40c to 40i are disconnected (are turned off). Para 50: The external force calculating part 60 shown in FIGS. 1 and 2 calculates magnitude of external force applied to each pair of electrodes Es based on capacitance of a plurality of electrode pair groups Eg measured by the capacitance measuring part 50. Now, description will be given to how to calculate external force applied to the pair of electrodes Es at the Para 62: When each electrode pair group Eg is constituted by nine square pairs of electrodes Es as shown in FIG. 5, the external force calculating part 60 (shown in FIGS. 1 and 2) sets coefficients for respective electrode pair groups Eg as coefficients proportional to the degree of effect of a pair of electrodes whose capacitance is to be calculated. For example, capacitance of a pair of electrodes Es to be calculated is calculated using Equation 3.   So the measurement is done three sensing electrodes at a time including touch sensing. electrodes and adjacent electrodes are dummy electrodes which are on the same layer as the touch sensing electrode and overlapping the touch driving electrodes.) 
However Coulson, Inada and Yamaguchi do not teach and the touch driving circuit generates touch force data by supplying a touch driving pulse to the touch driving electrode corresponding to a touch point area information and sensing a change of charge amount in the first to third touch sensors through the sensing routing line in accordance with the touch point area information based on the touch point data and a touch force partial sensing mode.
However Coni teaches measuring force at the touch location. (Para 12.  In this case, touch point area information and the touch point data are the touch location detected. )
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Coulson, Inada and Yamaguchi with Coni to teach the touch driving circuit generates touch force data by supplying a touch driving pulse to the touch driving electrode corresponding to a touch point area information and sensing a change of charge amount in the first to third touch sensors through the 

Regarding claim 17, Coulson, Inada, Yamaguchi and Coni already teach the driving apparatus according to claim 16, 
And Inada further teaches wherein the touch driving circuit generates touch force data by sequentially supplying a touch driving pulse to a plurality of touch driving electrode groups, each of the touch drive electrode groups including two or more touch driving electrodes, and sensing a change of charge amount in the first to the third touch sensors through the sensing routing line in accordance with a touch force group sensing mode, or the touch driving circuit generates touch point data by sequentially supplying a touch driving pulse to the plurality of touch driving electrodes and sensing a change of charge amount in the first touch sensor through the sensing routing line in accordance with the touch point sensing mode based on the touch force data. (Inada: Para 41. Para 44: The output switching circuit 40 is constituted by a plurality of switches 40a to 40i. One end of each of the switches 40a to 40i is connected to a corresponding one of the second electrodes 12a to 12i and the other end of each of the switches 40a to 40i is connected to the capacitance measuring part 50. The output switching circuit 40 connects a plurality of electrodes selected from the second electrodes 12a to 12i to the capacitance measuring part 50, while disconnecting others of the second electrodes Para 50: The external force calculating part 60 shown in FIGS. 1 and 2 calculates magnitude of external force applied to each pair of electrodes Es based on capacitance of a plurality of electrode pair groups Eg measured by the capacitance measuring part 50. Now, description will be given to how to calculate external force applied to the pair of electrodes Es at the coordinates (X2, Y2) in FIGS. 3A to 3D. Para 62: When each electrode pair group Eg is constituted by nine square pairs of electrodes Es as shown in FIG. 5, the external force calculating part 60 (shown in FIGS. 1 and 2) sets coefficients for respective electrode pair groups Eg as coefficients proportional to the degree of effect of a pair of electrodes whose capacitance is to be calculated. For example, capacitance of a pair of electrodes Es to be calculated is calculated using Equation 3.   So the measurement is done three sensing electrodes at a time including touch sensing. electrodes and adjacent electrodes are dummy electrodes which are on the same layer as the touch sensing electrode and overlapping the touch driving electrodes.) 
However Coulson, Inada, Yamaguchi do not teach wherein the touch driving circuit generates touch force data by sequentially supplying a touch driving pulse to a plurality of touch driving electrode groups, each of the touch drive electrode groups including two or more touch driving electrodes, and sensing a change of charge amount in the first to the third touch sensors through the sensing routing line in accordance with a touch force group sensing mode based on the touch point data, or the touch driving circuit generates touch point data by sequentially supplying a touch driving pulse to the 
However Coni teaches measuring force at the touch location. (Para 12.  In this case, touch point area information and the touch point data are the touch location detected. )
Therefore it would have been obvious to one with ordinary skill, before the effective filing date of the invention, to modify Coulson, Inada and Yamaguchi with Coni to teach wherein the touch driving circuit generates touch force data by sequentially supplying a touch driving pulse to a plurality of touch driving electrode groups, each of the touch drive electrode groups including two or more touch driving electrodes, and sensing a change of charge amount in the first to the third touch sensors through the sensing routing line in accordance with a touch force group sensing mode based on the touch point data, or the touch driving circuit generates touch point data by sequentially supplying a touch driving pulse to the plurality of touch driving electrodes and sensing a change of charge amount in the first touch sensor through the sensing routing line in accordance with the touch point sensing mode based on the touch force data in order to produce the predictable result of measuring a force based on the touch location detected with the method as taught by Inada in order to increase the detection efficiency of the touch panel.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.